Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “in fluid communication with respective first and second pressure storage reservoirs” in lines 3-4 and 6-7 is not clear.  It has been interpreted to be indefinite because it is not exactly clear if “respective first and second pressure storage reservoirs” are “the” or “said”  first and second pressure storage reservoirs as earlier defined in line 2, or if they include different set of reservoirs.  In other words, it is not clear if the “respective first and second reservoirs” have to be 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by Heiniger et al. (US-7878422).
	Regarding claim 1, Heiniger et al. discloses a pressure storage reservoir (122); a check valve (142/143) in fluid communication with the pressure storage reservoir (fig 4); and a needle valve (120/123) in fluid communication with the pressure storage reservoir (122, fig 4), the needle valve is in a parallel fluid-communication configuration with the check valve (fig 4 at least wherein 140 and 141 are fluidly connected).
Regarding claim 2, Heiniger et al. discloses wherein the pressure storage reservoir comprises a gas orifice (fig 4, unlabeled equivalent structure from fig 3, N2 charge) and a liquid orifice (fig 4, unlabeled equivalent structure from fig 3, 22, connected to 18), and wherein at least one of the check 
Regarding claim 3, Heiniger et al. discloses wherein the pressure storage reservoir (122) comprises a gas orifice (fig 4, unlabeled equivalent structure from fig 3, N2 charge) and a liquid orifice (fig 4, unlabeled equivalent structure from fig 3, 22, connected to 18), and wherein both of the check valve and the needle valve are in fluid communication with the liquid orifice of the pressure storage reservoir (fig 4, 120/123 and 143/142).
Regarding claim 4, Heiniger et al. discloses wherein the pressure storage reservoir comprises a hydraulic accumulator (122).
Regarding claim 5, Heiniger et al. discloses wherein the pressure storage reservoir comprises a compressed gas accumulator (122/125, N2).
Regarding claim 6, Heiniger et al. discloses wherein the compressed gas accumulator comprises a bladder (at least diaphragm, 125).
Regarding claim 7, Heiniger et al. discloses wherein the needle valve is adjustable (126/127).
Regarding claim 8, Heiniger et al. discloses wherein the needle valve comprises the capability for adjustment of an orifice (col. 4, lines 37-end), the adjustment capability configured to allow a fluid flow ranging from 0 gallons per minute to 40 gallons per minute (col. 4, line 65).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiniger et al. (US-7878422) in view of Thompson et al. (US-7395663).
Regarding claims 13 and 14, Heiniger et al. discloses as set forth above but lacks an isolation valve and pressure sensor.  Thompson et al. teaches isolation valves (270/275) and pressure sensors (196/198) and wherein it is advantageous to be able to isolate the boom from the vehicle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an isolation valve and pressure sensor in order to, when necessary or desired, prevent a fluid flow there through so as to restrain movement of the actuator cylinder and rotation of the boom assembly with respect to the carrier frame (at least Thompson abstract).
Allowable Subject Matter
Claims 19-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 15, 17, and 18 are allowed.  

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.  Applicant has argued that the Examiners position regarding the interpretation of parallel fluid flow with respect to the prior art of record.  Examiner respectfully disagrees and has maintained the position as previously stated.  
Applicant argues that the prior art of record does not disclose a configuration wherein the needle valve and check valve are parallel, Examiner respectfully disagrees.  Applicant argues that the 
 Examiner notes that an interpretation for parallel fluid configuration wherein fluid coming from a source, flowing through at least two fluid lines, and arriving at a destination has been interpreted as parallel fluid flow.  In contrast, if the fluid had to pass through one of said valves before the other of said valves, the configuration would be interpreted as in series.  It has been interpreted that he prior art of record does not disclose a, “in series” configuration.  At least because it has been disclosed by the prior art that 140 and 141 are fluidly connected and in communication with each other, it has been interpreted to be a common destination for the fluid.  It appears that the arguments are more specific than the limitations set by the claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657